Citation Nr: 1611668	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.

4.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2009, May 2010, and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO), in Huntington, West Virginia, and Winston-Salem, North Carolina.  

The Board notes that the May 2010 rating decision denied the Veteran's claim for an increased rating for his service connected lumbar spine disability.  The Veteran submitted a notice of disagreement with that rating decision in June 2010.  Three separate SOCs were issued in March 2011, each addressing one of the issues listed on the first page of this decision.  In April 2011, the Veteran submitted two VA Form 9s, one addressing the right ear hearing loss issue and one the cervical spine issue.  The Veteran did not submit an additional VA Form 9 as to the issue of an increased rating for the service connected lumbar spine disability.  In this regard, while the Veteran did not timely perfect a substantive appeal as to the issue of an increased rating for the service connected lumbar spine disability, the RO, nevertheless, certified the issue as being on appeal in January 2013, and the Veteran's representative included the issue on the Informal Hearing presentation dated in December 2015. 

Because VA has taken actions to indicate to the Veteran that this issue is on appeal, the Board has decided to take jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The medical evidence of record raises the issue of erectile dysfunction and whether it is caused by the Veteran's service-connected lumbar spine disability.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance, the Board has no jurisdiction over this issue and it is referred to the AOJ for appropriate action.

The claim of service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability, and the reopened claim for service connection for right ear hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A December 2008 rating decision found that new and material evidence had not been received to reopen a claim of service connection for right ear hearing loss.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  Thus, the decision became final.

2.  Evidence received since December 2008 raises a possibility of substantiating the service connection claim for right ear hearing loss.

3.  The Veteran's lumbar spine disability has been manifested by forward flexion greater than 30 degrees without ankylosis; no incapacitating episodes of at least four weeks during any 12 month period have been shown.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for a rating in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

With respect to the claim for increased rating for service connected lumbar spine disability, a letter dated in December 2009 satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's VA treatment records, private treatment records, VA medical examinations, and VA fee-based medical examinations were obtained.  The Veteran was medically evaluated in September 2009 and March 2010 for his back condition.  The record does not reflect that these examinations were inadequate for rating purposes for the Veteran's claims of degenerative arthritis of the lumbar spine.  The Board finds these examinations to be adequate for rating purposes as they are based upon consideration of the Veteran's prior medical history and examinations, they describe his disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.
 
There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

For the foregoing reasons, VA's duty to assist has been met.


II.  New and Material Evidence: Right Ear Hearing Loss

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of service connection for right ear hearing loss.

The claim was originally denied in a May 1992 rating decision.  In December 2008, the RO denied reopening the claim on the basis that the record did not show that the Veteran had right ear hearing loss by VA standards.  The December 2008 decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. §20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-52 (2010).

At the time of the December 2008 rating decision, there was no medical evidence of record demonstrating hearing loss in the right ear by VA standards.

Since December 2008, a VA examination in July 2010 showed that the Veteran met the criteria for right ear hearing loss by VA standards.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet.App. 510, 513 (1992); Meyer v. Brown, 9 Vet.App. 425, 429 (1996); King v. Brown, 5 Vet.App. 19, 21 (1993).

As the new evidence relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has right ear hearing loss by VA standards, the claim to reopen is warranted.


III.  Increased Rating:  Lumbar Spine

Legal Criteria

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran was rated at 20 percent disabling effective May 16, 2005 under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  As the most recent VA examination indicated the Veteran suffers from degenerative arthritis of the lumbar spine, this disease is evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  The disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under that Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. §4.71a, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Note 4.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Evidence

In November 2009 the Veteran filed an increased rating claim for his lumbar spine condition as he believed his condition was worse and warranted a higher rating.

The Veteran underwent a VA fee-based examination in September 2009.  A diagnosis of lumbar degenerative disc disease existed at L3, L4, and L5 and had been a problem for three or four years.  It had not affected his ability to walk and the Veteran denied bowel dysfunction or bladder complaints.  He complained about pain in his lower back which was intermittent, occurred twice a day and could last for two to three hours but did not travel.  The pain was mild, aggravated with stress, came on and went away by itself, and improved with stretching.  The Veteran could function without medication and his functional impairment was noted as no running.  The Veteran did daily stretching exercises and had no incapacitation over the past 12 months.  His posture and gait were normal.  He used no devices to ambulate and his walking was steady.

On examination, there was tenderness over L3, L4 and L5.  There were no muscle spasms or radiation of pain on movement.  There was no guarding or evidence of weakness.  Muscle tone was normal and straight leg raising test was negative bilaterally.  There was no atrophy in the limbs and no ankylosis.  The ranges of motion for the thoracolumbar spine were flexion to 90, extension to 30, right lateral flexion to 30, left lateral flexion to 30, right rotation to 30, and left rotation to 30 with pain occurring at those same degrees.  Repetitive use was possible at those same degrees and there was no additional limitation of degrees for each movement.  The Veteran described this as stiffness.  Regarding repetitive use of his lower back the Veteran complained of pain, fatigue, weakness, and lack of endurance.  He did not complain of incoordination.  The main component was fatigue and lack of endurance and there was no decrease in the range of motion.  The curves of the spine were maintained.  There was no evidence of intervertebral disc syndrome.

The diagnosis for the Veteran's claimed condition for lumbar degenerative disc arthritis was unchanged degenerative lumbar spine.  Subjectively there was pain with use.  Objectively there were range of motion repetitive use issues and the straight leg raising test was negative.  There was no evidence of motor or sensory deficits in the lower extremity and no evidence of radiculopathy.

In November 2009 a VA primary care telephone encounter note lists that the Veteran stated he had back pain since doing sit ups with a 12 pound ball.  His back was stiff and painful.  He was prescribed pain medication.  A November 2009 VA medical treatment record noted that the Veteran was referred to physical therapy for instruction in transcutaneous electrical neuromuscular stimulation (TENS) for pain control.  The Veteran complained of lower back pain with four to five spasms described as pain of 9/10.  The Veteran had difficulty with transferring from sitting to standing and back to sitting.  He grimaced and his respiration rate increased.  He had no tenderness over spinous processes and mild tenderness over paraspinal muscles over the lower lumbar area.  A pain assessment note rated the current pain at 4 in a scale of 10.  The pain would be best at 4 but could get as worse as 9, with a level of 6 or less being acceptable.  The pain was dull, stabbing with spams and tightness and had a morning pattern.  It was located on the back, had a duration of days, was constant and was being managed with heat.  Later in November 2009 VA medical treatment telephone notes indicated the Veteran was notified to continue taking medication for back pain.  Also the Veteran complained of back pain that continued to spasm.  The Veteran reported light stretching for the last three days at the gym including walking in the pool and rated his pain as 7 out of 10.  

A VA primary care note of December 2009 details that the Veteran complained of low back pain throughout that month.  He had decreased range of motion, tenderness over the LS spine and LS paraspinal muscles on the left, and low back pain.

In March 2010 the Veteran underwent a VA fee-based medical examination.  The Veteran reported being diagnosed with bulging discs since 2003 with that condition being due to a service-related injury.  A re-injury had occurred in mid-November 2009.  He reported he could walk without limitation and had not experienced falls due to his spine condition.  He reported the following symptoms associated with the spinal condition: stiffness, fatigue, spasms and decreased motion.  He did not experience paresthesia, numbness, or weakness, and had no bowel problems in relation to the spine condition.  He did not experience any bladder problems in relation to the spine condition.  He reported experiencing pain located at L3-L5 and that occurred six times per day and each time lasted for half an hour.  The pain was localized, severe.  At the time of pain he could function with medication.  During the flare-ups he experienced functional impairment and limitation of motion of the joint.  Treatment for these had been stretching and massages.  The Veteran reported he had not been hospitalized nor had any surgery for this condition.  Over the past 12 months, the claimant reported incapacitating episodes from 11/15 to 11/30.  Additionally the claimant indicates this was a daily and persistent nagging problem which created the functional impairment of physical limitations.

The Veteran's posture was within normal limits.  His gait was slow to get up and hesitant.  His walking was steady and he did not require any assistive device for ambulation.

An examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  There were no muscle spasms.  There was tenderness noted on exam described as L1-S4.  Spinal contour was preserved, though there was tenderness.  There was no guarding of movement.  The examination did not reveal any weakness.  Muscle tone and musculature were normal.  There was positive straight leg raising on the right and left.  There was no atrophy present in the limbs and no ankylosis of the thoracolumbar spine.

The Veteran's range of motion of the thoracolumbar spine was flexion to 80 degrees, extension to 30 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  Repetitive range of motion was possible at those same degrees.  There was pain on flexion at 80 degrees.  There was no additional degree of limitation.  An inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.

There was no change in the diagnosis and the Veteran's condition was active.  Subjectively he had physical limitations.  Objectively he had tenderness on exam, decreased range of motion and pain with range of motion.  The condition's effects on the Veteran's usual occupation and daily activities were physical limitations.

April and May 2010 VA medical notes list marked narrowing of L2 and L4 disk spaces.  Significant abnormal signal was noted at the endplates of L2 and L3, suggestive of edema.  At L1-L2, disk osteophyte complex was seen causing mild narrowing of the right neural foramen.  At L2-L3, diffuse disk osteophyte complexes were seen which along with facet joint hypertrophy caused narrowing of bilateral neural foramen.  At L3-L4, diffuse disk bulge was noted eccentric to the left which along with ligamentum flavum and facet joint hypertrophy caused moderate spinal stenosis and likely impingement of bilateral node roots.  At L4-L5, broad-based disk protrusion eccentric to the left was seen, which along with left facet joint hypertrophy causes narrowing of the left neural foramen.  The impression was multilevel spondylosis seen in the lumbar spine with disk osteophyte complexes and broad-based disk protrusion, most prominent at L3.  Moderate spinal stenosis was seen at L3, as described above.

In May 2010 the Veteran filed a statement where he referred to a recent MRI and submitted a private medical record dated April 2010.  According to that private medical record the Veteran had sustained several low back injuries which required treatment and had chronic low back pain over the years.  That document also related how lumbar x-rays from January 2010 showed lumbar multilevel degeneration and how a lumbar MRI from March 2010 showed multilevel degeneration L1-L5; severe disc degeneration at L2, 3 and L2, 4 with foraminal stenosis; and a L3, 4 bulge with moderate central and recess stenosis.  His lumbar flexion, extension and lateral flexion were all reduced.  In June 2010 statements the Veteran indicated he exercised several times a week following his doctors' recommendations, that were it not for that regimen his lumbar spine condition would be worse, and that the medical evidence warranted a higher rating.

The Veteran has worked as a minister since leaving active service.

Analysis

The results of the September 2009 VA fee based examination revealed the Veteran's forward flexion was 90.  The March 2010 examination showed flexion to 80 degrees.  There is no showing in the record of flexion limited to 30 degrees or less as would be required for a 40 percent rating.  VA treatment records do not note reduced range of motion or other symptoms or functional impairment warranting a higher rating.  Therefore, a rating in excess of 20 percent is not warranted under the General Rating criteria.

The March 2010 examiner refers to a possible incapacitating episode from November 15 to November 30, 2009.  It is not clear from the record if this was an actual period of bed rest prescribed by a physician.  However, even assuming that this episode met the criteria for an incapacitating episode requiring bed rest prescribed by a physician, the period in question would not be long enough to warrant a higher, 40 percent, rating based on incapacitating episodes, as such rating requires four weeks for such bed rest.

There is no indication of functional loss due to pain, weakness, excess fatigability or incoordination, and of those factors not being contemplated in the rating criteria.  Thus an increased rating based on the De Luca factors is not warranted.

As to extraschedular consideration, the evidence shows that the Veteran's service-connected lumbar spine disability results in pain and limitation in some activities such as running with no impact in the Veteran's occupation as a minister.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  While not all of the Veteran's symptoms may have been explicitly provided for by the schedular criteria, the Board concludes that they do not rise to the level of an "exceptional or unusual" disability picture as contemplated by 38 C.F.R. § 3.321(b)(1).  Instead, the Veteran's symptoms are to be expected from someone with a service-connected back disability, and the assigned disability ratings adequately cover these symptoms and the functional impairment they present.  Accordingly, the schedular evaluation is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, the Board concludes that the criteria for a disability rating higher than 20 percent are not met.  38 C.F.R. §§ 4.7, 4.71a, DC 5235-5242.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for right ear hearing loss is reopened.

A disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine, is denied.


REMAND

For the reasons that follow, the Veteran's claims of entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability and of entitlement to service connection for right ear hearing loss, must be remanded.

The Veteran contends that his cervical spine degenerative disc disease is secondary to his service connected lumbar spine disability.

The September 2009 VA fee basis examiner opined that the Veteran's cervical spine degenerative disc changes were not related to lumbar degenerative disc disease in a cause-and-effect fashion.  He then stated that it was well known that degenerative changes that occur in one portion of the spine can occur in other portions of the spine, and that while the lumbar degenerative disc is not causative of the degenerative disc in the cervical spine, the same underlying processes that caused the lumbar degenerative disc disease were more likely than not operative in the cervical spine.

The Board finds that the September 2009 examination was not adequate as it did not address aggravation.  The examiner did not state whether the Veteran's lumbar spine disability aggravated the Veteran's cervical spine condition.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the United States Court of Appeals for Veterans Claims vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing this aspect of the Veteran's claim, the Board finds that the current opinion is inadequate for adjudication purposes.  

Having reopened the Veteran's claim for service connection for right ear hearing loss, the Board must now determine whether service connection for this disability is warranted.  As further development is needed, the Board must remand this claim.  

A July 2010 VA fee basis examiner opined that it was less likely that hearing loss was related to military service and pointed out that all hearing tests during military service showed normal bilateral hearing.  

The Board notes that in-service hearing loss is not required to establish entitlement to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Also, the examiner did not address the etiology of the Veteran's hearing loss.  In light of the examiner's statements, the Board finds the July 2010 VA medical examination inadequate.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to address the etiology of the Veteran's cervical spine disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability was caused or aggravated by his service-connected lumbar spine disability. 

The term "aggravation" means an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability. 

The examiner must include a complete rationale for all opinions expressed. 

If aggravation is found, the examiner is asked to determine a baseline level of severity of the cervical disability prior to aggravation by the service-connected lumbar spine disability.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right ear hearing loss.  The claims file must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.  

a) The examiner is to provide an opinion as to whether the Veteran's current right ear hearing loss is at least as likely as not (a degree of probability of 50 percent or higher) related to any in-service disease, event, or injury, including noise exposure. 

The examination report must include a complete rationale for all opinions expressed.  The examiner should acknowledge the Veteran's reported in-service and post-service history of noise exposure.  

The examiner is advised that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused the current hearing loss which was initially diagnosed years after the Veteran's discharge from service.  

If the examiner finds it significant that the Veteran did not have documented right ear hearing loss in service, the examiner must provide a full explanation as to the significance of such finding in light of sound medical principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.  

3.  Then, after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


